Title: James Madison to Nicholas P. Trist, 21 December 1831
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Decr. 21. 1831
                            
                        
                        I return the Newspapers. The passage referred to is a sad sample of Pulpit authenticity, justice &
                            delicacy. In what relates to me, there is scarce any part wholly true in the sense intended. How such a string of
                            misinformations cd. have been gathered, it is not easy to imagine. I never studied law with Mr. Jefferson. The Story of my
                            father’s interference, & my evasion of his anxious enquiries, falls of course. That of my studying the bible on the
                            sabbath, during the first term, and abandoning it during the 2d term of my service in the Dept. of State, is throughout a
                            sheer fabrication for the sake of the sting put into the tail of it. The Preacher says he had spoken to me on the subject
                            of my faith, & that I always evaded his object. I recollect one person only of his name (Wilson) who cd. have made the
                            allusion. He was presented to me at Washington by Mr. Piper & perhaps other members of Congs from Penna., and called on
                            me several times afterwards late in the evening. He was considered a man of superior genius & of profound erudition for
                            his years; but eccentric & subject occasionally to flights to the Region of mental derangement, of which it was sd. he
                            gave proofs in a sermon preached at Washington. This infirmity betrayed itself during a visit to me with Mr. Piper who
                            made apologies for it. In intervals perfectly lucid, his conversation was interesting. The best apology for the Sermon is
                            that it may have been the offspring, of a non lucid period; My Rheumatism makes me more & more a cripple, particularly
                            in my hands and fingers. Affecte. Salutations,
                        
                            
                                James Madison
                            
                        
                    